                           IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                      TYLER DIVISION

 UNITED STATES OF AMERICA                           §
                                                    §
                                                    § CASE NUMBER 6:18-CR-50
 v.                                                 §
                                                    §
                                                    §
 SHAUNA DONELL THOMAS (8)                           §
                                                    §

              FINDINGS OF FACT AND RECOMMENDATION ON GUILTY PLEA
                   BEFORE THE UNITED STATES MAGISTRATE JUDGE

        Pursuant to 28 U.S.C. ' 636(b), this matter has been referred by the District Court for

administration of a plea of guilty under Rule 11 of the Federal Rules of Criminal Procedure.

        On February 26, 2019 this cause came before the undersigned United States Magistrate Judge for

a guilty plea and allocution of the defendant, Shauna Donell Thomas, on Count 1 of the Information.

Count 1 charges a violation of 21 U.S.C. § 846—Conspiracy to Distribute and Possess with Intent to

Distribute at Least 50 Grams of a Mixture or Substance Containing a Detectable Amount of

Methamphetamine, its Salts, Isomers, and Salts of its Isomers, a Schedule II Controlled Substance. After

conducting said proceeding in the form and manner prescribed by FED. R. CRIM. P. 11, the Court finds

that:

        a.     the defendant, after consultation with counsel of record, has knowingly and voluntarily

consented to the administration of the Guilty Plea in this cause by a United States Magistrate Judge, subject

to a final acceptance and imposition of sentence by the District Judge;

        b.     the defendant and the government have entered into a plea agreement which has been filed

and disclosed in open court pursuant to FED. R. CRIM. P. 11(c)(2);




                                                     1
       c.      the defendant is fully competent and capable of entering an informed plea, that the

defendant is aware of the nature of the charges, the maximum penalties, and the consequences of the plea,

and that the plea of guilty is a knowing and voluntary plea supported by an independent basis in fact

containing each of the essential elements of the offense; and

       d.      the defendant understands each of the constitutional and statutory rights enumerated in

Rule 11(b) and wishes to waive these rights, including the right to a trial by jury.

                                            Recommendation

       IT IS THEREFORE RECOMMENDED that the District Judge accept the Plea Agreement and

the Guilty Plea of the defendant, conditioned upon a review of the presentence report, and that SHAUNA

DONELL THOMAS should be finally adjudged guilty of that offense.

       Before the conclusion of the hearing, the undersigned announced the foregoing recommendation

and notified Defendant of her right to object to this Report and Recommendation. Defendant waived that

right in open court. The Government also waived its right to object to the Report and Recommendation.

It is therefore RECOMMENDED that the Court enter an order accepting the plea of guilty, approving

the plea agreement, conditioned upon a review of the presentence report, and finding Defendant guilty of

Count 1 of the Information.


       So ORDERED and SIGNED this 26th day of February, 2019.




                                                     2
